The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 8, 2015

                                  No. 04-14-00888-CR

                                 Harold James HARRIS,
                                        Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 384759
                     The Honorable John D. Fleming, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due June 22, 2015.


                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court